Citation Nr: 1034732	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida, 
that, in pertinent part, denied entitlement to service connection 
for residuals of a right shoulder injury.  The Veteran filed a 
notice of disagreement with this decision in July 2007, and the 
RO issued a statement of the case in December 2008.  The Veteran 
filed a substantive appeal the same month.  

In his December 2008 substantive appeal, the Veteran requested an 
opportunity to testify at a hearing before a Veterans Law Judge 
at the local regional office.  The hearing was scheduled for July 
2010.  The Veteran failed to report for the hearing and, since 
that time, has not requested to testify at another hearing before 
the Board.  As such, the Board finds that the Veteran has 
withdrawn his request for a hearing.  38 C.F.R. § 20.704.


FINDINGS OF FACT

In an August 2010 statement, and prior to the promulgation of a 
decision in the appeal, the Veteran notified VA that he wished to 
withdraw his claim of entitlement to service connection for 
residuals of a right shoulder injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issue of 
entitlement to service connection for residuals of a right 
shoulder injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202, 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that in an August 2010 
statement, the Veteran withdrew his appeal as to the claim of 
entitlement to service connection for residuals of a right 
shoulder.  

Based on the foregoing, the Board finds that there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
claim, and it is dismissed.


ORDER

The appeal concerning the claim for entitlement to service 
connection for residuals of a right shoulder injury is dismissed.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


